DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group 1 comprising claims 1 – 14 in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al. (US 2002/0166592 A1; “Liu”).
Regarding claim 1, Liu teaches an arrangement (chip 1; figure 1; ¶¶5 and 35 – 42) in a capillary driven fluidic system capable of mixing a first fluid (from a first channel 14) with a second fluid (from a second channel 14) at a predetermined volume mixing ratio, the arrangement comprising:
a mixing chamber (the chamber volume between 7 and 8) including a main chamber (the chamber volume between 4 and 8) and one or more inner chambers (the volumes between 4 and 7), said main chamber and each of the one or more inner chambers being separated by a respective structure (pump channels 4) each including at least one opening (¶35) which allows for fluid communication between the main and the one or more inner chambers and which, during use, is arranged to generate a capillary pressure in the at least one opening  (¶35) which is larger than a capillary pressure in the main chamber,
wherein the mixing chamber  (the chamber volume between 7 and 8) is arranged to receive a first fluid (from a first channel 14) so as to fill the main chamber  (the chamber volume between 4 and 8) and the one or more inner chambers (the chamber volumes between 4 and 7), via the respective at least one opening (pump channels 4), with the first fluid (from a first channel 14),
a capillary pump (isolation channel 9) arranged to draw fluid from the main chamber after the main chamber and the one or more inner chambers of the mixing chamber have been filled with the first fluid, wherein the capillary pump is arranged to operate at a capillary pressure which is between the capillary pressure of the main chamber and the capillary pressure in the at least one opening of each respective structure such that the main chamber but not the one or more inner chambers is emptied of the first fluid (¶35), and
wherein the mixing chamber (the chamber volume between 7 and 8) is arranged to receive a second fluid (from a second channel 14 with the selection valve 14 in another position) so as to fill the main chamber with the second fluid after the main chamber has been emptied of the first fluid, such that the first fluid in the one or more inner chambers and the second fluid in the main chamber are enabled to mix through the at least one opening (4) of the respective structure.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claim 2, Liu teaches the arrangement according to claim 1, wherein each structure defines a plurality of openings (figures 1 and 4; ¶¶5 and 35 – 42).
Regarding claim 3, Liu teaches the arrangement according to claim 2, wherein each structure comprises a plurality of pillars, and wherein the plurality of openings is formed between the plurality of pillars. (figures 1 and 4; ¶¶5 and 35 – 42).
Regarding claim 4, Liu teaches the arrangement according to claim 3, wherein the plurality of pillars of each structure are equidistantly arranged at a distance (W) from each other, wherein the capillary pressure in the plurality of openings depends on said distance (figures 1 and 4; ¶¶5 and 35 – 42).
Allowable Subject Matter
Claims 5 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the cited prior art neither teaches nor fairly suggests the arrangement according to claim 1, wherein the mixing chamber extends in a longitudinal direction (D) and the main chamber extends in said longitudinal direction (D) along a full length of the mixing chamber.
Regarding claim 7, the cited prior art neither teaches nor fairly suggests the arrangement according to claim 1, wherein the mixing chamber extends in a longitudinal direction (D), and the mixing chamber comprises two inner chambers each being separated from the main chamber by a respective structure including at least one opening, wherein the two inner chambers are disposed along opposite longitudinal sides of the mixing chamber.
Regarding claim 8, the cited prior art neither teaches nor fairly suggests the arrangement according to claim 1, further comprising:
a first reservoir for holding the first fluid and being arranged to provide the first fluid to the mixing chamber so as to fill the main chamber and the one or more inner chambers, via the respective at least one opening, with the first fluid, and
a first channel having a first end in fluid communication with the first reservoir and a second end mouthing into the main chamber of the mixing chamber, wherein the first channel is arranged to draw fluid from the first reservoir by use of capillary forces, thereby providing the first fluid to the main chamber and the one or more inner chambers via the respective at least one openings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796